Case 2:18-cv-04677-SMB Document 1-6 Filed 12/14/18 Page 1 of 9


               EXHIBIT E



                                                                 E
                                                                 X
                                                                 H
                                                                 I
                                                                 B
                                                                 I
                                                                 T

                                                                 E



               EXHIBIT E
Case 2:18-cv-04677-SMB Document 1-6 Filed 12/14/18 Page 2 of 9
Case 2:18-cv-04677-SMB Document 1-6 Filed 12/14/18 Page 3 of 9
Case 2:18-cv-04677-SMB Document 1-6 Filed 12/14/18 Page 4 of 9
Case 2:18-cv-04677-SMB Document 1-6 Filed 12/14/18 Page 5 of 9
Case 2:18-cv-04677-SMB Document 1-6 Filed 12/14/18 Page 6 of 9
Case 2:18-cv-04677-SMB Document 1-6 Filed 12/14/18 Page 7 of 9
Case 2:18-cv-04677-SMB Document 1-6 Filed 12/14/18 Page 8 of 9
Case 2:18-cv-04677-SMB Document 1-6 Filed 12/14/18 Page 9 of 9
